Title: Joseph C. Cabell to Thomas Jefferson, 10 February 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
10 Feb: 1818.
                    
                    I now do myself the pleasure to enclose you a printed copy of your bill, the printer having just sent the copies to the House. The subject will be agitated in the House of Delegates on tomorrow or the next day. I have no reasons to change my anticipations as to the result of the measures respecting the Literary fund stated in my former Letters to you. Yet I have thought it my duty still to persevere in efforts to secure a successful issue. In revolving the subject in my mind I yesterday thought of a new expedient, which I have actually resorted to, and for which I wish to obtain your forgiveness & approbation. The measure alluded to, is the publication in the Enquirer of with some small modifications, of your Letter to me of 14th January. It seemed to me, that such a Letter appearing in the Enquirer on the day on which the Bill should be discussed in the House of Delegates, was calculated to give weight to the friends of Science. I paused, however, at the idea of publishing a private Letter from you, without your previous  approbation. In this state of embarrassment, I consulted with Mr Somers of the House of Delegates, that with my brother William, and with Col: Nicholas. To those gentlemen I propounded these questions. First, Would the publication of the letter conflict with any thing in my Letter to Mr Scott, or injure the cause of public education, by furnishing a plausible ground for the imputation of interference on your part in the Affairs of the Assembly. Secondly, ought I to take upon myself the responsibility of publishing your letter without ob previously obtaining your consent. The qu second question was left entirely to myself. The first question was answered in favor of my wishes. It was agreed that if such  an explanatory sentence should appear, as will appear, prefixed to the Letter, there would be no conflict with my Letter to Mr Scott: and in regard to the effect of the Letter, it was our united opinion that, whilst it ought and probably would not, do any harm, it would, and ought to produce much good. In short, we thought that such a production ought to be published for the public benefit, and in justice to yourself. Altho’ the particular system of primary schools which it advocates, might not in all its details be approved, yet the united force of all its arguments & statements, would have a highly in favor of a general system of education, would have a most beneficial effect on every reflecting mind. Under such circumstances, I determined to publish the Letter in the shape in which it will appear in tomorrow’s Enquirer. Col: Nicholas advised me to leave out the statement in the latter part of the Letter, respecting the of the amount which would be required for the establishment of schools altogether supported by the Literary fund. The item for Houses was deemed too high, and the amount of the whole was calculated in our opinion to deter the Assembly from continuing its support to the fund. There being great objections in the minds of many to a ward tax, and any other system depending solely for endowment on the Literary Fund, so vast a sum appearing to be necessary on your authority, it is to be apprehended the Enemies of the system would seize upon the estimate, and make use of it to throw the Assembly into a state of despair. A small alteration in a few words in that part of the Letter became necessary in consequence of the omission of that statement. In the commencement of the Letter where you quote my Letter,  I thought you had I think you make me speak more positively than my the terms of my Letter would warrant. But if I am mistaken in this point, I would wish to qualify my declarations. For this reason I have taken the Liberty to interpolate the words “it is apprehended” before the words “that neither the people nor their representatives &c.” With these small modifications, your Letter will appear in the Enquirer of tomorrow. I beg, sir, that you will excuse the Liberty I have in this instance taken with you, without previously consulting you. Time did not admit of my consulting you, after the idea of publication occurred to me. And I cannot but hope, that after the communications that have passed between us, and the development of my motives, as now exhibitedto you, you will not be offended at the unauthorized step which I have taken, and that you will have the goodness to sanction my conduct in this instance, as you did on a former occasion. Whatever the members of the General Assembly may be pleased to say on this subject, I am satisfied every enlightened & liberal man in the State will thank you for the attention you have bestowed on the great subject of national education.
                    
                        I remain, Dr sir, your faithful friend
                        Joseph C. Cabell
                    
                